          Case 1:19-cv-09236-KPF Document 89 Filed 02/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
DAVID LEIBOWITZ, et al, Individually and        :   Civil Action No. 1:19-cv-09236-KPF
on Behalf of All Others Similarly Situated,     :   (Consolidated with Case Nos. 1:20-cv-00169-
                                                :   KPF, 1:20-cv-00211-KPF, 1:20-cv-00453-
                                Plaintiff,      :   KPF)
                                                :
        vs.                                     :   NOTICE OF APPEARANCE
                                                :
IFINEX INC., et al,                             :
                                                :
                                Defendants.
                                                :
                                                x
        PLEASE TAKE NOTICE THAT the undersigned hereby appears on behalf of Plaintiff

Joseph Ebanks in this action and requests that all parties serve upon the undersigned copies of all

papers filed in or affecting this action.

 DATED: February 12, 2020                     ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                              ERIN W. BOARDMAN


                                                            /s/ Erin W. Boardman
                                                           ERIN W. BOARDMAN

                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              eboardman@rgrdlaw.com
